UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2011 Date of reporting period:	December 1, 2010 — May 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Income Fund Semiannual report 5 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Message from the Trustees Dear Fellow Shareholder: Near the midpoint of 2011, the U.S. economic recovery continues despite recent evidence that it may have hit a soft patch. Slow jobs growth, rising global commodity prices, European sovereign debt woes, civil unrest in North Africa and the Middle East, and the lingering effects of the disasters in Japan are all contributing to this economic pause. In the face of these disappointments, we remain confident in the fundamental resilience of the current economic expansion. The recent deceleration appears temporary and does not indicate a slip back toward recession. It is Putnams view that the markets will remain unsettled over the next several months as these headwinds abate and growthstrengthens. In this environment, it is also important to remember how far the economy and markets have come since the Great Recession of 2008. While the recovery is not yet self-sustaining, we believe it is slowly gathering strength and momentum. Putnams active, research-intensive investment approach offers shareholders a potential advantage in this environment, premised as it is on finding selective opportunities rather than on riding a market wave. Moreover, it is also an important time to consult with your financial advisor to ensure that your investments are aligned with your personal goals, time horizon, and risk tolerance. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the funds class A shares.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Bartlett R. Geer, CFA Bart, for the six-month period, the fund performed well relative to its benchmark and funds in its Lipper peer group. What contributed to its results? I am pleased to report that the funds solid performance was largely the result of our stock selection. With the exception of holdings in a few sectors, such as energy and consumer discretionary, most stocks we chose for the portfolio performed well during the period. We are very stock-specific in our investing style  we focus on individual companies more than on broader sector trends or macroeconomic conditions. This active management approach was rewarded over the past six months. Can you tell us about financial market conditions during the period? This was a strong period for stocks overall, and investors should be pleased, although it was certainly not a smooth ride. Among the events that spooked the markets were a devastating earthquake, tsunami, and nuclear crisis in Japan; unrest in the Middle East; spiking oil prices; and political turmoil in Europe stemming from its sovereign debt crisis. While these events caused sharp declines in financial markets worldwide, U.S. stocks recovered quickly and managed to deliver solid gains. Within the funds portfolio, the strongest-performing sectors for the period were consumer staples, financials, health care, information technology, andmaterials. Within the funds portfolio, what strategies or stocks had a positive impact on returns for the period? One observation about the period is that many of the best-performing stocks have been long-term holdings for the fund. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 5/31/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 And many of them were among the top detractors last year. In the course of holding any stock over time, we will see performance fluctuate, but it was nice to see our fund investors rewarded by these holdings during the period. For example, the stock of Discover Financial Services was a top detractor for the fund last year, declining as investors grew concerned that new financial regulations might crimp the companys future profits. We disagreed with those concerns and held on to the stock because we believed the company whose credit trends were improving  continued to represent an attractive opportunity. The stock was a top contributor to performance for the period. The same was true for Alliance Data Systems , another financial services company. As consumer confidence and the economy has recovered, our decision to maintain an overweight position in the consumer credit area has paid off. As active fund managers, we have the flexibility to not own a stock that is included in our benchmark index  or to own less of it than the index. One of our most rewarding strategies during the period was our decision to not hold the stock of Berkshire Hathaway, the holding company engaged in a diverse range of businesses under the leadership of CEO Warren Buffett. The stock struggled due to weakness in the insurance industry as well as the companys unexpected announcement that David Sokol, a key executive considered to be a potential successor to Buffett, wasresigning. Also worth mentioning are the funds positions in HMO stocks, particularly Aetna and CIGNA , both of which helped boost fund returns for the period. Last year, investors had considerable concerns about the health-care Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. 6 reform bill and its potential impact on HMOs. A key issue was the effect of the medical loss ratio (MLR) provision, which limits the amount of premium that is spent on costs outside of medical care. When these HMO stocks declined, we took advantage of their low prices and added them to the portfolio. It now appears that the MLR provision may be less constraining to these companies, and the stocks have experienced a relief rally as a result. At the same time, utilization of medical services has remained low, which has helped HMOs keep expenses under control. What are some stocks that held back performance? The stock of OfficeMax was one of the most significant detractors from performance for the period. We thought this stock was attractively priced and that the company, an office supplies retailer, would benefit from a recovery in office employment. However, the stock has struggled as office employment has remained weak and raw material costs have led to greater-than-anticipated pricing pressures for the industry. OfficeMax remained in the portfolio at the close of the period, but we trimmed the position significantly. Another disappointment has been computer hardware company Hewlett-Packard . The stock has been pressured by an overall decline in personal computer sales as well as rapidly increasing competition from tablet computers. Despite the recent weakness, we This table shows the funds top 10 individual holdings and the percentage of the funds net assets that each represented as of 5/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 believe Hewlett-Packard remains an attractive long-term opportunity, and we still held it in the portfolio at period-end. Cisco Systems , a provider of computer networking systems, has reported disappointing results for several consecutive quarters, due to a number of issues, including declining sales in its core switching and router businesses. Although the companys high-margin products remain under competitive pressure, we still find this stock to be attractively valued, and Cisco, which has more cash than debt, recently initiated a dividend. The stock remained in the portfolio at period-end. Can you tell us about the funds recent dividend increases? Effective in December 2010, the funds dividend rate increased by 20.83%, from $0.048 to $0.058 per class A share. And effective in June 2011, it increased again, by 15.52%, from $0.058 to $0.067 per class A share. These increases were due to the fact that several of the companies in the funds portfolio have continued to recover and have increased their dividend rates. Other share classes had similar increases. As we enter the second half of the funds fiscal year, what is your outlook? As the period came to a close, we saw the beginning of a pullback in the market. This was not a surprise, as we had a pretty long run of strong performance from stocks without a significant correction. Based on recent data, I believe the economic recovery will be tepid, but will continue, and stocks remain reasonably priced in this environment. In terms of volatility, this year could look a lot like last year  where we eventually enjoyed good, solid returns from stocks, but not without significant bouts of turbulence. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 We are beginning to see signs that corporate profits may have reached a peak, and we could see some erosion in profitability as the year progresses. For the fund, I think there are still many attractive opportunities for value investors in todays market. In managing the portfolio, I continue to focus on a disciplined investment process that is grounded in fundamental research, disciplined stock selection, careful timing of trades, and constant attention to company fundamentals and stockvaluations. Thank you, Bart, for this update. The views expressed in this report are exclusively those of Putnam Management, and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Bartlett R. Geer has an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Dartmouth College. A CFA charterholder, he joined Putnam in 2000 and has been in the investment industry since1981. IN THE NEWS The Federal Reserves second quantita tive easing program, dubbed QE2, came to an end on June 30. During the past several months, the Federal Reserve bought $600 billion in Treasury securities in an effort to inject money into the financial system. QE2 kicked off last fall, and was a follow-up to QE1, in which the central bank acquired more than $1 trillion in mortgage-backed securities from late 2008 through March 31, 2010. There is unlikely to be a QE3, however. In early June, Federal Reserve Bank Chairman Ben Bernanke said that while the U.S. economic recovery faces headwinds in the areas of jobs growth, high commodity prices, and a slowdown in manufacturing, the nations central bank will not embark on a third round of easing. Not surprisingly, equity investors were hoping for more stimulus money, while fixed-income investors are happy to see an end to it. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended May 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/15/77) (9/13/93) (2/1/99) (12/2/94) (1/21/03) (10/1/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.03% 9.83% 9.09% 9.09% 9.20% 9.20% 9.37% 9.25% 9.75% 10.13% 10 years 67.45 57.79 55.26 55.26 55.39 55.39 59.23 53.61 63.28 71.67 Annual average 5.29 4.67 4.50 4.50 4.51 4.51 4.76 4.39 5.03 5.55 5 years 28.05 20.68 23.26 21.36 23.36 23.36 24.86 20.46 26.35 29.65 Annual average 5.07 3.83 4.27 3.95 4.29 4.29 4.54 3.79 4.79 5.33 3 years 11.03 4.62 8.45 5.45 8.51 8.51 9.31 5.51 10.13 11.80 Annual average 3.55 1.52 2.74 1.78 2.76 2.76 3.01 1.80 3.27 3.79 1 year 27.19 19.90 26.25 21.25 26.25 25.25 26.58 22.18 26.80 27.51 6 months 17.94 11.15 17.46 12.46 17.53 16.53 17.61 13.46 17.76 18.08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 5/31/11 Lipper Equity Income Funds Russell 1000 Value Index category average* Annual average (life of fund)  10.69% 10 years 47.56% 54.73 Annual average 3.97 4.36 5 years 8.81 21.71 Annual average 1.70 3.90 3 years 1.22 4.77 Annual average 0.41 1.49 1 year 24.23 26.57 6 months 16.67 15.00 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/11, there were 288, 271, 240, 193, 96, and 3 funds, respectively, in this Lipper category.  The funds benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the funds class A shares. Fund price and distribution information For the six-month period ended 5/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.129 $0.071 $0.076 $0.092 $0.111 $0.148 Capital gains       Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/10 $14.09 $14.95 $13.95 $13.98 $13.96 $14.47 $14.01 $14.09 5/31/11 16.48 17.49 16.31 16.35 16.32 16.91 16.38 16.48 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 1.41% 1.33% 0.69% 0.76% 0.96% 0.92% 1.20% 1.65% Current 30-day SEC yield 2 N/A 1.91 1.29 1.29 N/A 1.48 1.78 2.28 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/15/77) (9/13/93) (2/1/99) (12/2/94) (1/21/03) (10/1/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.95% 9.76% 9.02% 9.02% 9.13% 9.13% 9.30% 9.18% 9.68% 10.05% 10 years 66.87 57.30 54.77 54.77 54.79 54.79 58.76 53.17 62.72 71.10 Annual average 5.25 4.63 4.46 4.46 4.47 4.47 4.73 4.36 4.99 5.52 5 years 25.88 18.63 21.18 19.32 21.21 21.21 22.74 18.41 24.23 27.38 Annual average 4.71 3.48 3.92 3.60 3.92 3.92 4.18 3.44 4.43 4.96 3 years 19.74 12.86 16.98 13.98 17.03 17.03 17.90 13.80 18.74 20.58 Annual average 6.19 4.12 5.37 4.46 5.38 5.38 5.64 4.40 5.89 6.44 1 year 34.02 26.29 32.94 27.94 32.94 31.94 33.32 28.66 33.64 34.28 6 months 8.29 2.05 7.87 2.87 7.82 6.82 8.03 4.25 8.08 8.36 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/10* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 5/31/11 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2010, to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.76 $9.81 $9.82 $8.46 $7.11 $4.40 Ending value (after expenses) $1,179.40 $1,174.60 $1,175.30 $1,176.10 $1,177.60 $1,180.80 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2011, use the following calculation method. To find the value of your investment on December 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.34 $9.10 $9.10 $7.85 $6.59 $4.08 Ending value (after expenses) $1,019.65 $1,015.91 $1,015.91 $1,017.15 $1,018.40 $1,020.89 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before sales charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After sales charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 5/31/11 (Unaudited) COMMON STOCKS (89.0%)* Shares Value Aerospace and defense (3.2%) General Dynamics Corp. 111,766 $8,295,273 L-3 Communications Holdings, Inc. 242,400 19,791,960 Northrop Grumman Corp. 840,000 54,843,600 Raytheon Co. S 509,608 25,674,051 United Technologies Corp. 81,000 7,109,370 Airlines (0.3%) United Continental Holdings, Inc.  503,600 12,161,940 Auto components (1.0%) Autoliv, Inc. (Sweden) S 100,300 7,721,094 TRW Automotive Holdings Corp.  S 468,400 26,637,908 Automobiles (0.9%) Ford Motor Co.  S 1,906,300 28,441,996 General Motors Co.  171,800 5,464,958 Biotechnology (0.1%) Celgene Corp.  70,700 4,306,337 Capital markets (4.6%) Bank of New York Mellon Corp. (The) 904,200 25,417,062 Goldman Sachs Group, Inc. (The) 123,300 17,352,009 Invesco, Ltd. 338,600 8,353,262 Morgan Stanley 532,800 12,872,448 State Street Corp. 2,190,800 100,272,916 Chemicals (1.3%) Ashland, Inc. 515,600 35,236,104 Huntsman Corp. S 536,420 10,165,159 Commercial banks (3.2%) Comerica, Inc. S 275,300 9,941,083 Popular, Inc. (Puerto Rico)  3,411,465 9,893,249 Sterling Bancshares, Inc. 288,600 2,450,214 U.S. Bancorp 1,273,600 32,604,160 Wells Fargo & Co. 2,125,950 60,313,202 Commercial services and supplies (1.3%) Avery Dennison Corp. 483,000 20,450,220 R. R. Donnelley & Sons Co. S 1,165,500 24,871,770 Communications equipment (1.6%) Cisco Systems, Inc. 1,289,800 21,668,640 Harris Corp. S 233,700 11,554,128 Qualcomm, Inc. 284,500 16,668,855 Tellabs, Inc. S 1,998,500 9,133,145 Computers and peripherals (2.6%) Dell, Inc.  1,114,600 17,922,768 EMC Corp.  463,618 13,199,204 17 COMMON STOCKS (89.0%)* cont. Shares Value Computers and peripherals cont. Hewlett-Packard Co. 848,200 $31,705,716 SanDisk Corp.  625,700 29,733,264 Consumer finance (2.8%) Discover Financial Services 4,297,824 102,460,124 Containers and packaging (0.8%) Rock-Tenn Co. Class A S 60,600 4,655,898 Sonoco Products Co. S 645,900 22,877,778 Diversified financial services (3.0%) Bank of America Corp. 590,800 6,941,900 JPMorgan Chase & Co. 2,335,091 100,969,335 Diversified telecommunication services (3.5%) AT&T, Inc. 3,508,600 110,731,416 Verizon Communications, Inc. 435,800 16,094,094 Electric utilities (2.1%) Entergy Corp. 31,700 2,160,355 Great Plains Energy, Inc. S 170,438 3,608,172 NV Energy, Inc. 2,115,000 33,353,550 Pepco Holdings, Inc. S 1,875,800 37,459,726 Electrical equipment (0.6%) Emerson Electric Co. 20,200 1,101,910 Hubbell, Inc. Class B 308,600 20,416,976 Energy equipment and services (0.8%) National Oilwell Varco, Inc. 381,900 27,718,302 Food and staples retail (1.1%) CVS Caremark Corp. 1,057,700 40,922,413 Health-care equipment and supplies (2.4%) Baxter International, Inc. 495,700 29,504,064 Covidien PLC (Ireland) 539,675 29,682,125 Medtronic, Inc. 666,800 27,138,760 Health-care providers and services (2.8%) Aetna, Inc. 951,300 41,552,784 CIGNA Corp. 617,200 30,792,108 Lincare Holdings, Inc. 47,500 1,440,200 Quest Diagnostics, Inc. 419,200 24,489,664 WellPoint, Inc. 23,000 1,797,910 Hotels, restaurants, and leisure (0.2%) Brinker International, Inc. S 138,778 3,577,697 Wyndham Worldwide Corp. 143,400 4,991,754 Household durables (0.7%) Jarden Corp. 428,600 15,018,144 Newell Rubbermaid, Inc. 505,100 8,995,831 Whirlpool Corp. 8,600 720,680 18 COMMON STOCKS (89.0%)* cont. Shares Value Household products (2.5%) Energizer Holdings, Inc.  S 219,100 $16,881,655 Kimberly-Clark Corp. 1,075,500 73,456,650 Independent power producers and energy traders (0.8%) AES Corp. (The)  2,208,300 28,619,568 Industrial conglomerates (1.2%) Tyco International, Ltd. 891,600 44,000,460 Insurance (4.9%) Aflac, Inc. 141,800 6,776,622 Allstate Corp. (The) 159,700 5,011,386 Assurant, Inc. 930,500 34,419,195 Assured Guaranty, Ltd. (Bermuda) 916,021 15,590,677 Everest Re Group, Ltd. 16,000 1,423,520 Hartford Financial Services Group, Inc. (The) 2,011,400 53,603,810 MetLife, Inc. 113,700 5,014,170 Prudential Financial, Inc. 483,800 30,856,764 Validus Holdings, Ltd. 690,500 22,254,815 IT services (0.7%) IBM Corp. 147,000 24,832,710 Leisure equipment and products (0.7%) Mattel, Inc. 936,000 24,705,720 Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc.  S 128,800 8,429,960 Machinery (2.0%) Eaton Corp. 77,000 3,978,590 Ingersoll-Rand PLC S 911,700 45,493,830 Parker Hannifin Corp. 235,200 20,897,520 Media (6.9%) Comcast Corp. Special Class A 2,622,300 61,755,165 Interpublic Group of Companies, Inc. (The) 5,262,700 62,784,011 McGraw-Hill Cos., Inc. (The) 600,700 25,511,729 Omnicom Group, Inc. S 285,100 13,334,127 Time Warner, Inc. S 1,574,600 57,362,678 Viacom, Inc. Class B 501,700 25,290,697 Multi-utilities (0.8%) Ameren Corp. S 973,500 28,922,685 Office electronics (0.9%) Xerox Corp. 3,155,700 32,219,697 Oil, gas, and consumable fuels (12.4%) Apache Corp. 109,400 13,631,240 BP PLC ADR (United Kingdom) 381,900 17,659,056 Chevron Corp. 1,704,200 178,787,622 Marathon Oil Corp. 535,800 29,024,286 19 COMMON STOCKS (89.0%)* cont. Shares Value Oil, gas, and consumable fuels cont. Occidental Petroleum Corp. 17,500 $1,887,375 Royal Dutch Shell PLC ADR (United Kingdom) S 605,700 43,265,151 Sunoco, Inc. 383,800 15,540,062 Total SA (France) S 2,537,340 146,771,158 Paper and forest products (1.3%) International Paper Co. 1,439,300 44,934,946 Personal products (0.1%) Avon Products, Inc. 95,100 2,825,421 Pharmaceuticals (5.0%) Abbott Laboratories 732,100 38,252,225 Johnson & Johnson 26,700 1,796,643 Pfizer, Inc. 6,508,900 139,615,905 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 28,100 1,430,290 Professional services (0.8%) Dun & Bradstreet Corp. (The) S 370,600 29,725,826 Real estate investment trusts (REITs) (2.0%) American Capital Agency Corp. R 188,000 5,709,560 Annaly Capital Management, Inc. R S 570,000 10,334,100 Chimera Investment Corp. R S 3,133,800 12,253,158 CreXus Investment Corp. R 2,000,589 22,626,662 MFA Financial, Inc. R 1,736,552 14,309,188 ProLogis R S 283,634 4,696,979 Semiconductors and semiconductor equipment (0.7%) KLA-Tencor Corp. 246,100 10,606,910 Lam Research Corp.  37,200 1,748,214 Texas Instruments, Inc. 389,400 13,745,820 Software (0.9%) BMC Software, Inc.  155,300 8,670,399 CA, Inc. 1,063,200 24,878,880 Specialty retail (0.4%) Best Buy Co., Inc. 244,800 7,774,848 Office Depot, Inc.  587,500 2,473,375 OfficeMax, Inc.  S 503,600 4,210,096 Textiles, apparel, and luxury goods (0.2%) Hanesbrands, Inc.  S 257,500 7,804,825 Tobacco (2.4%) Philip Morris International, Inc. 1,213,900 87,097,325 Wireless telecommunication services (0.3%) Telephone and Data Systems, Inc. S 307,400 10,051,980 Total common stocks (cost $2,578,511,354) 20 CONVERTIBLE PREFERRED STOCKS (5.3%)* Shares Value Electric utilities (2.8%) Great Plains Energy, Inc. $6.00 cv. pfd. 640,967 $42,656,354 PPL Corp. $4.75 cv. pfd. 859,369 49,542,623 PPL Corp. $4.375 cv. pfd. 138,431 7,667,693 Insurance (0.7%) XL Group PLC Ltd. $2.688 cv. pfd. 805,270 25,647,850 IT Services (0.7%) Unisys Corp. Ser. A, 6.25% cv. pfd. 321,441 26,480,310 Transportation (1.1%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,834,979 37,421,723 Total convertible preferred stocks (cost $171,293,451) CONVERTIBLE BONDS AND NOTES (3.5%)* Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $43,903,000 $91,043,846 MGIC Investment Corp. cv. sr. notes 5s, 2017 19,697,000 20,516,395 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,976,000 14,904,922 Total convertible bonds and notes (cost $81,252,976) INVESTMENT COMPANIES (0.8%)* Shares Value Apollo Investment Corp. 2,154,000 $24,577,140 Ares Capital Corp. 170,000 2,859,398 Total investment companies (cost $24,521,089) SHORT-TERM INVESTMENTS (9.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% d 285,849,322 $285,849,322 Putnam Money Market Liquidity Fund 0.07% e 55,340,965 55,340,965 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.23%, August 25, 2011 $1,225,000 1,224,297 Total short-term investments (cost $342,414,743) TOTAL INVESTMENTS Total investments (cost $3,197,993,613) Key to holdings abbreviations ADR American Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from December 1, 2010 through May 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $3,595,834,991.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 21 R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodianbank. The dates shown on debt obligations are the original maturity dates. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $394,577,333 $ $ Consumer staples 221,183,464   Energy 327,513,094 146,771,158  Financials 734,721,570   Health care 380,228,975   Industrials 338,813,296   Information technology 268,288,350   Materials 117,869,885   Telecommunication services 136,877,490   Utilities 134,124,056   Total common stocks  Convertible bonds and notes  126,465,163  Convertible preferred stocks  189,416,553  Investment companies 27,436,538   Short-term investments 55,340,965 287,073,619  Totals by level $ The accompanying notes are an integral part of these financial statements. 22 Statement of assets and liabilities 5/31/11 (Unaudited) ASSETS Investment in securities, at value, including $280,226,314 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,856,803,326) $3,545,511,222 Affiliated issuers (identified cost $341,190,287) (Notes 1 and 6) 341,190,287 Cash 1,547,174 Foreign currency (cost $354,170) (Note 1) 358,621 Dividends, interest and other receivables 12,148,756 Receivable for shares of the fund sold 5,168,468 Receivable for investments sold 44,561,868 Total assets LIABILITIES Payable for investments purchased 51,239,063 Payable for shares of the fund repurchased 13,041,454 Payable for compensation of Manager (Note 2) 1,456,222 Payable for investor servicing fees (Note 2) 726,380 Payable for custodian fees (Note 2) 22,558 Payable for Trustee compensation and expenses (Note 2) 514,303 Payable for administrative services (Note 2) 18,498 Payable for distribution fees (Note 2) 1,436,841 Collateral on securities loaned, at value (Note 1) 285,849,322 Other accrued expenses 346,764 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $3,488,677,669 Undistributed net investment income (Note 1) 36,953,110 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (618,547,571) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 688,751,783 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,804,166,120 divided by 170,189,352 shares) $16.48 Offering price per class A share (100/94.25 of $16.48)* $17.49 Net asset value and offering price per class B share ($124,931,318 divided by 7,658,410 shares)** $16.31 Net asset value and offering price per class C share ($112,463,881 divided by 6,880,043 shares)** $16.35 Net asset value and redemption price per class M share ($37,281,146 divided by 2,284,228 shares) $16.32 Offering price per class M share (100/96.50 of $16.32)* $16.91 Net asset value, offering price and redemption price per class R share ($55,895,403 divided by 3,411,402 shares) $16.38 Net asset value, offering price and redemption price per class Y share ($461,097,123 divided by 27,979,456 shares) $16.48 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 23 Statement of operations Six months ended 5/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $821,851) $46,151,896 Interest (including interest income of $18,672 from investments in affiliated issuers) (Note 6) 503,135 Securities lending (Note 1) 521,526 Total investment income EXPENSES Compensation of Manager (Note 2) 8,244,661 Investor servicing fees (Note 2) 5,009,574 Custodian fees (Note 2) 22,302 Trustee compensation and expenses (Note 2) 175,212 Administrative services (Note 2) 55,539 Distribution fees  Class A (Note 2) 3,389,685 Distribution fees  Class B (Note 2) 657,656 Distribution fees  Class C (Note 2) 514,584 Distribution fees  Class M (Note 2) 136,148 Distribution fees  Class R (Note 2) 123,544 Other 410,504 Total expenses Expense reduction (Note 2) (185,709) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 224,927,607 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 43,887 Net unrealized appreciation of investments during the period 294,845,159 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 5/31/11* Year ended 11/30/10 Operations: Net investment income $28,622,857 $46,448,962 Net realized gain on investments and foreign currency transactions 224,927,607 271,577,264 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 294,889,046 (131,721,623) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (22,209,391) (39,198,405) Class B (617,141) (1,410,588) Class C (490,121) (733,673) Class M (212,424) (380,634) Class R (337,858) (403,100) Class Y (3,745,981) (7,727,370) Increase in capital from settlement payments (Note 7) 18,004  Redemption fees (Note 1)  8,126 Decrease from capital share transactions (Note 4) (15,116,706) (37,136,843) Total increase in net assets NET ASSETS Beginning of period 3,090,107,099 2,990,784,983 End of period (including undistributed net investment income of $36,953,110 and $35,943,169, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A May 31, 2011** .13 2.39 (.13)    d,e 17.94 * .53* .84* 24* November 30, 2010 .21 .63 (.22)   e  1.12 1.53 66 November 30, 2009 .24 2.87 (.23)   e  1.21 f 2.09 f 102 November 30, 2008 .30 (5.69) (.28) (.01)  e  1.04 f 2.09 f 69 November 30, 2007 .30 .55 (.30) (1.63)  e  .98 f 1.64 f 73 November 30, 2006 .31 g 2.62 (.26) (2.03)  e  .95 f,g 1.74 f,g 77 Class B May 31, 2011** .07 2.36 (.07)    d,e 17.46 * .90* .46* 24* November 30, 2010 .10 .63 (.12)   e  1.87 .76 66 November 30, 2009 .15 2.85 (.14)   e  1.96 f 1.35 f 102 November 30, 2008 .19 (5.63) (.16) (.01)  e  1.79 f 1.30 f 69 November 30, 2007 .16 .54 (.16) (1.63)  e  1.73 f .88 f 73 November 30, 2006 .17 g 2.61 (.13) (2.03)  e  1.70 f,g .96 f,g 77 Class C May 31, 2011** .07 2.38 (.08)    d,e 17.53 * .90* .48* 24* November 30, 2010 .11 .62 (.13)   e  1.87 .78 66 November 30, 2009 .15 2.87 (.15)   e  1.96 f 1.34 f 102 November 30, 2008 .19 (5.66) (.16) (.01)  e  1.79 f 1.32 f 69 November 30, 2007 .16 .55 (.17) (1.63)  e  1.73 f .88 f 73 November 30, 2006 .17 g 2.62 (.13) (2.03)  e  1.70 f,g .98 f,g 77 Class M May 31, 2011** .09 2.36 (.09)    d,e 17.61 * .78* .59* 24* November 30, 2010 .14 .63 (.16)   e  1.62 1.02 66 November 30, 2009 .18 2.85 (.17)   e  1.71 f 1.59 f 102 November 30, 2008 .22 (5.64) (.20) (.01)  e  1.54 f 1.57 f 69 November 30, 2007 .21 .54 (.21) (1.63)  e  1.48 f 1.14 f 73 November 30, 2006 .21 g 2.62 (.18) (2.03)  e  1.45 f,g 1.23 f,g 77 Class R May 31, 2011** .11 2.37 (.11)    d,e 17.76 * .65* .73* 24* November 30, 2010 .18 .62 (.20)   e  1.37 1.31 66 November 30, 2009 .21 2.87 (.21)   e  1.46 f 1.84 f 102 November 30, 2008 .27 (5.67) (.25) (.01)  e  1.29 f 1.89 f 69 November 30, 2007 .25 .56 (.27) (1.63)  e  1.23 f 1.39 f 73 November 30, 2006 .27 g 2.60 (.22) (2.03)  e  1.20 f,g 1.51 f,g 77 Class Y May 31, 2011** .15 2.39 (.15)    d,e 18.08 * .40* .98* 24* November 30, 2010 .24 .63 (.26)   e  .87 1.76 66 November 30, 2009 .27 2.88 (.26)   e  .96 f 2.33 f 102 November 30, 2008 .34 (5.69) (.32) (.01)  e  .79 f 2.34 f 69 November 30, 2007 .34 .55 (.35) (1.63)  e  .73 f 1.88 f 73 November 30, 2006 .35 g 2.63 (.31) (2.03)  e  .70 f,g 1.97 f,g 77 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 27 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 18, 2011 (Note 7). e Amount represent less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to November30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets November 30, 2009 0.02% November 30, 2008 <0.01 November 30, 2007 <0.01 November 30, 2006 <0.01 g Reflects a non-recurring accrual related to a reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.02% of average net assets for the period ended November 30, 2006. The accompanying notes are an integral part of these financial statements. 28 Notes to financial statements 5/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Equity Income Fund (the fund) is a Massachusetts business trust is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks capital growth and current income. We invest mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that we believe are currently undervalued by the market. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from December 1, 2010 through May 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. 29 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated 30 to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $280,226,314 and the fund received cash collateral of $285,849,322. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At November 30, 2010, the fund had a capital loss carryover of $828,311,535 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $150,013,386 November 30, 2016 678,298,149 November 30, 2017 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previouslaw. The aggregate identified cost on a tax basis is $3,213,157,256, resulting in gross unrealized appreciation and depreciation of $737,440,795 and $63,896,542, respectively, or net unrealized appreciation of $673,544,253. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be 31 determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion, 0.395% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fundsexpenses were reduced by $2,838 under the expense offset arrangements and by $182,871 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,975, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning 32 the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $168,301 and $1,240 from the sale of class A and class M shares, respectively, and received $36,704 and $1,742 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $308 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $811,826,874 and $842,900,173, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/11 Year ended 11/30/10 Class A Shares Amount Shares Amount Shares sold 15,540,956 $245,915,869 41,990,606 $574,041,228 Shares issued in connection with reinvestment of distributions 1,339,060 20,705,371 2,693,685 36,725,928 16,880,016 266,621,240 44,684,291 610,767,156 Shares repurchased (21,050,504) (331,303,951) (42,401,858) (577,714,781) Net increase (decrease) Six months ended 5/31/11 Year ended 11/30/10 Class B Shares Amount Shares Amount Shares sold 543,715 $8,548,079 999,702 $13,555,429 Shares issued in connection with reinvestment of distributions 37,658 574,666 98,029 1,328,044 581,373 9,122,745 1,097,731 14,883,473 Shares repurchased (2,181,314) (34,210,749) (5,571,478) (75,729,744) Net decrease 33 Six months ended 5/31/11 Year ended 11/30/10 Class C Shares Amount Shares Amount Shares sold 1,220,413 $19,210,533 1,764,935 $23,982,102 Shares issued in connection with reinvestment of distributions 25,008 383,621 43,419 589,115 1,245,421 19,594,154 1,808,354 24,571,217 Shares repurchased (599,210) (9,412,909) (1,163,075) (15,749,034) Net increase Six months ended 5/31/11 Year ended 11/30/10 Class M Shares Amount Shares Amount Shares sold 196,264 $3,052,990 331,608 $4,462,535 Shares issued in connection with reinvestment of distributions 13,210 202,193 26,813 362,961 209,474 3,255,183 358,421 4,825,496 Shares repurchased (261,785) (4,090,045) (491,723) (6,662,589) Net decrease Six months ended 5/31/11 Year ended 11/30/10 Class R Shares Amount Shares Amount Shares sold 821,692 $12,954,561 2,121,518 $29,017,554 Shares issued in connection with reinvestment of distributions 20,862 321,513 27,974 378,520 842,554 13,276,074 2,149,492 29,396,074 Shares repurchased (374,682) (5,843,750) (456,586) (6,147,250) Net increase Six months ended 5/31/11 Year ended 11/30/10 Class Y Shares Amount Shares Amount Shares sold 6,277,427 $99,999,063 12,505,807 $170,134,759 Shares issued in connection with reinvestment of distributions 217,973 3,376,727 524,984 7,155,708 6,495,400 103,375,790 13,030,791 177,290,467 Shares repurchased (2,885,773) (45,500,488) (15,708,529) (216,867,328) Net increase (decrease) Note 5: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $1,420,384 $1,420,384 Total 34 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $180,000 $180,000 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $18,672 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $352,005,017 and $325,795,611, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $18,004 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 35 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 36 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Robert T. Burns Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow This report is for the information of shareholders of Putnam Equity Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Equity Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2011
